CoC fF TKR MH BRB &H RY oe

8 BP Pp Be BR NR De a sa a ka
aN ee YB YB BF SS eG A Am FB DH TS

Case 3:18-cv-05122-RBL Document 94 Filed 03/05/19 Page 1 of 4

THE HONORABLE RONALD B. LEIGHTON

 

FILED cicencenaura LOGSED
RECEIVED

MAR -5 2018

IRT
| UF WASHINGTON AT TACOMA
DEPUTY

 

Cle

 

 

 

BY

 

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

WEB JOIST NORTHWEST CORP., a No. 3:18-cv-05122-RBL
Washington corporation,

Plaintiff,

STIPULATION OF DISMISSAL
WITH PREJUDICE

vs.

REDBUILT LLC, a Delaware limited liability
company and CALIFORNIA STEEL AND
TUBE, LLC, a Delaware limited liability
company,

Defendants.

 

 

 

 

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties, through their undersigned counsel,
hereby stipulate that this action, including each and every claim set forth therein, is dismissed

with prejudice, with each party to bear its own costs and attorneys’ fees.

STIPULATION OF DISMISSAL- 1 LEWIS BRISBOIS BISGAARD & SMITH LLP
(3:18-cv-05122-RBL) 1111 Third Avenue, Suite 2700
Seattle, Washington 98101
206.436.2020

4837-8159-1689. |

 
eC Se NDI DR A eR eR Re

Det
aA NU F&F YB YN KF SF 6S Me HI KR HM kB HD DB Ss

 

 

Case 3:18-cv-05122-RBL Document 94 Filed 03/05/19 Page 2 of 4

DATED this 28th day of February, 2019

By:

STIPULATION OF DISMISSAL- 2
(3:18-cv-05122-RBL)

4837-8159-1689.1

Attorneys for Plaintiff Web Joist Northwest
Corp.

/s/ Michael E. Haglund
Bruce P. Babbitt, WSBA #4830
Jameson Babbitt Stites & Lombard
801 Second Avenue, Suite 1000
Seattle, WA 98104
(206) 292-1944

bbabbitt@jbsl.com

Michael E. Haglund, OSB #772030
Michael K. Kelley, OSB #853782
Eric J. Brickenstein, OSB #142852
200 SW Market Street, Suite 1777
Portland, OR 97201

(503) 225-0777

mhaglund@hk-law.com
kelley@hk-law.com

ebrickenstein@hk-law.com

LEWIS BRISBOIS BISGAARD & SMITH Lip
1111 Third Avenue, Suite 2700
Seattle, Washington 98101
206.436.2020

 
a | a 2°

NB OR ekek
aD AF YB Ye KF SBS me HN KA mH wa DH GS

 

 

Case 3:18-cv-05122-RBL Document 94 Filed 03/05/19 Page 3 of 4

Attorneys for Defendant California Steel and
Tube, LLC

By: /s/ Kathleen A. Nelson
Kathleen A. Nelson, WSBA #22826
LEWIS BRISBOIS BISGAARD & SMITH LLP
1111 Third Avenue, Suite 2700
Seattle, Washington 98101
(206) 436-2020
Kathleen.Nelson@lewisbrisbois.com

Todd Seelman, Colorado SB #20469

John Cardinal Parks, Colorado SB #18669
Robin E. Alexander, Colorado SB #48345
LEWIS BRISBOIS BISGAARD & SMITH LLP
1700 Lincoln Street, Suite 4000

Denver, CO 80203
Todd.Seelman@lewisbrisbois.com
John.Parks@lewisbrisbois.com
Robin.Alexander@lewisbrisbois.com

Arthur, Biller@lewisbrisbois.com

Attorneys for Defendant Redbuilt, LLC

By: /s/ Paul R. Taylor
Paul R. Taylor, WSBA #14851
Nicholas Ryan-Lang, WSBA #45826
Byrnes Keller Cromwell, LLC
1000 Second Avenue, Suite 3800
Seattle, WA 98104
(206) 622-2000
ptaylor@byrneskeller.com
nryanlane(@@byrneskeller.com

Jeffrey S. Cashdan, Georgia SB #115775
Jonathan R. Chally, Georgia SB #141392
John C, Toro, Georgia SB #175145

King & Spalding LLP

1180 Peachtree St. NE

Atlanta, GA 30309

(404) 572-4600

jcashdan@kslaw.com
jchally@kslaw.com
STIPULATION OF DISMISSAL- 3 LEWIS BRISBOIS BISGAARD & SMITH LLP
(3:18-cv-05122-RBL) 1111 Third Avenue, Suite 2700
Seattle, Washington 98101

206.436.2020
4837-8 159-1689. 1

 
eS FSF A DB UH BF WB Bw mo

Me NY NRO NR NR NR OR mm _—
ITA aA FB MY S&F S Ce AD AA BRB BH 2 SS

 

 

Case 3:18-cv-05122-RBL Document 94 Filed 03/05/19 Page 4 of 4

jtoro@kslaw.com
Katheryn E. Kuhn, CSB#1016839

King & Spalding LLP

633 West Fifth Street, Suite 1700
Los Angeles, CA 90071

(213) 443-4319

kkuhn@kslaw.com

“~
ITIS SO ORDERED THISD_Day oF “al, 2019

l ee
UN STA D
STIPULATION OF DISMISSAL- 4 LEWIS BRISBOIS BISGAARD & SMITH LLP
(3:18-ev-05122-RBL) 1111 Third Avenue, Suite 2700
Seattle, Washington 98101
206.436.2020

4837-8159-1689.]

 
